                                                    1     18 03648




Case 1:18-bk-03648-HWV   Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48   Desc
                              Exhibit Page 1 of 12
                                     32,534.88



                                             235,398.94




    02/2020     09/2023        3,007.82      1,602.73     4,610.55   202,864.20




                                                                     202,864.20




                                          100%




Case 1:18-bk-03648-HWV    Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48   Desc
                               Exhibit Page 2 of 12
                     0.00




       Check one of the following two lines.

                                           If this line is checked,




                                         Check one.

                 If “None” is checked, the rest of § 2.A need not be completed or reproduced.




Case 1:18-bk-03648-HWV       Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48              Desc
                                  Exhibit Page 3 of 12
                                  Check one.

               If “None” is checked, the rest of § 2.B need not be completed or reproduced.




Case 1:18-bk-03648-HWV    Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48               Desc
                               Exhibit Page 4 of 12
                    Check one.

                  If “None” is checked, the rest of § 2.C need not be completed or reproduced.




Pennymac Loan Services,   6 East Woodland Dr.     72,872.87         15,913.99      88,786.86
LLC                       Mechanicsburg, PA 17055




                  If “None” is checked, the rest of § 2.D need not be completed or reproduced.




 Case 1:18-bk-03648-HWV       Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48              Desc
                                   Exhibit Page 5 of 12
Pennymac Loan Services,   6 East Woodland Dr.       1,602.73/   0.0%     81,676.28
LLC                       Mechanicsburg, PA 17055    month




Case 1:18-bk-03648-HWV      Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48   Desc
                                 Exhibit Page 6 of 12
Case 1:18-bk-03648-HWV   Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48   Desc
                              Exhibit Page 7 of 12
                                       4,000.00
                         500.00




Case 1:18-bk-03648-HWV     Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48   Desc
                                Exhibit Page 8 of 12
Internal Revenue Service                                    45,313.00




                                                        .




Case 1:18-bk-03648-HWV     Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48   Desc
                                Exhibit Page 9 of 12
                                                                             Check one of the
          following two lines.

                       If “None” is checked, the rest of § 4.A need not be completed or
                 reproduced.

          ___




                                                                      Check one of the following
    two lines.

                    If “None” is checked, the rest of § 5 need not be completed or reproduced.

    ___




Case 1:18-bk-03648-HWV           Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48               Desc
                                     Exhibit Page 10 of 12
    Check the applicable line:




Case 1:18-bk-03648-HWV           Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48   Desc
                                     Exhibit Page 11 of 12
  Debtors will pay student loans outside of plan.
  Trustee disbursed 7 conduit payments for the months of 09/2018-11/2018 and
  09/2019-12/2019. Post-Petition mortgage arrears cure the months of 12/2018-08/2019 and
  01/2020. Conduit payments resume 02/2020.




       01/30/2020                       /s/ John M. Hyams



                                        /s/ Lynn P. Fernbaugh


                                        /s/ Dawn E. Fernbaugh




Case 1:18-bk-03648-HWV       Doc 55-3 Filed 01/31/20 Entered 01/31/20 14:20:48             Desc
                                 Exhibit Page 12 of 12
